Citation Nr: 0700259	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-36 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of hip 
injury.

2.  Entitlement to service connection for lumbar strain, 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel
INTRODUCTION

The veteran had active military service from December 1950 to 
December 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record indicates that the veteran's original claims file 
has been misplaced by the RO, and thus the claims file before 
the Board is a rebuilt one.  The Board finds that additional 
efforts need to be made to rebuild the veteran's claims file 
and develop the veteran's claims.

The following evidence appears to have been considered by the 
RO in adjudicating the veteran's claims, but is not currently 
in the claims file:

1.  Service medical records
2.  Medical treatment records from Hot Springs Medical 
Group/Dr. Queen
3.  Lay statement from M. Searcy
4.  Medical statement from R. D. Peek, M.D. dated 
September 21, 2004

With regard to the service medical records, the National 
Personnel Records Center should be contacted and requested 
to send any copies it may have in its possession.

With regard to the medical treatment records from Dr. Queen, 
the veteran testified at his hearing in October 2006 that 
Dr. Queen has retired from medical practice, and he has been 
unable to obtain his treatment records from Dr. Queen or the 
group with whom he practiced.  Thus, it does not appear that 
any further development can be taken to recover these 
records unless the veteran is able to provide copies of them 
himself.

With regard to the lay statement from M. Searcy, which 
apparently is a statement from the pharmacist that was 
referenced at the veteran's hearing in October 2006, the 
veteran and his representative should be asked to provide a 
copy of that statement or to obtain a new statement as the 
original one is not in the claims file.  

Finally, the medical statement from Dr. Peek dated September 
21, 2004 is not in the claims file.  It appears, however, 
that the RO never sought this doctor's treatment records.  
Thus, on remand, the veteran should be asked to complete a 
release form so that his treatment records from Dr. Peek may 
be obtained, including a copy of this September 21, 2004 
statement, and any historical records relating to the 
veteran that may be in his possession.  

In addition, the Board finds that when the above development 
has been conducted and any relevant information and evidence 
has been obtained, the veteran should be scheduled for a VA 
orthopedic examination.  In addition to providing current 
diagnoses of the veteran's back and hip disorders, the VA 
examiner should also provide an opinion as to whether the 
veteran's current disorders are related to his military 
service.

Finally, the Board notes that there is no documentation in 
the claims file that the veteran has been provided notice 
that is fully compliant with the Veterans Claims Assistance 
Act and the current case law relating thereto.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice on 
his claims that is compliant with the current 
requirements.

2.  All efforts should be made to reconstruct 
the veteran's service medical records since 
they appear to have been lost with his claims 
file, including contacting the National 
Personnel Records Center, or any other 
appropriate agency, and requesting it provide 
any of the veteran's service medical records 
that it might retain in its possession.  
Associate all requests and records received 
with the claims file.  If records are 
unavailable from any source, a negative reply 
is requested.

3.  Contact the veteran and request that he 
provide a completed release form authorizing VA 
to request copies of his treatment records from 
Dr. Peek at the Arkansas Specialty Care Centers 
and any other historical medical records as may 
have been transferred to this 
physician/practice from those who previously 
treated the veteran.  If the veteran provides a 
completed release form, then request the 
medical records identified, including the 
September 21, 2004 statement previously 
submitted.  In making the request, it should be 
specified that copies of the actual treatment 
records, as opposed to summaries, are needed.  
All efforts to obtain these records, including 
follow-up requests, if appropriate, should be 
fully documented.  The veteran and his 
representative should be notified of 
unsuccessful efforts in this regard and 
afforded an opportunity to submit the 
identified records.

4.  Contact the veteran and his representative 
and advise them that the lay statement from M. 
Searcy, apparently a pharmacist, is not 
currently in the claims file.  Advise them that 
they can either submit a copy of the original 
statement or provide a new statement from this 
individual in support of the veteran's claims.

5.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be 
scheduled for a VA orthopedic examination.  
The claims file must be provided to the 
examiner for review in conjunction with the 
examination.

After reviewing the file and providing 
diagnoses of any current back and/or hip 
disorders found, the examiner should render 
an opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that the veteran's current back 
and/or hip disorders are related to any 
disease or injury incurred during service, 
especially from injuries received from the 
veteran's stated fall from a horse.  In 
conducting the examination, the examiner 
should consider all lay statements as well 
as medical evidence in rendering an opinion 
as to the etiology of the veteran's current 
back and hip disorders.

6.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, 
readjudicate the claims.  If such action 
does not resolve the claims, a Supplemental 
Statement of the Case should be issued to 
the veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, these claims 
should be returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


